Filed 4/3/14 P. v. Saragoza CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C074012

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF124244)

         v.

JAMES MICHAEL SARAGOZA,

                   Defendant and Appellant.




         Defendant James Michael Saragoza pled no contest to first degree burglary (Pen.
Code,1 § 459) in exchange for dismissal of a violent felony, an infraction, and a stipulated
low term of two years in state prison. The trial court sentenced defendant accordingly
and reserved jurisdiction over victim restitution. The court ultimately ordered defendant




1   Further undesignated statutory references are to the Penal Code.

                                                             1
to pay the victim $2,805 in restitution, which included $1,655 in relocation expenses and
$1,150 for property stolen but not returned.
       Defendant appeals, challenging only the court’s order to pay relocation expenses.
We uphold the order and, accordingly, affirm the judgment.
                      FACTAL AND PROCEDURAL HISTORY
       The Crime
       On October 19, 2012, the victim returned home to find her back door open and
defendant inside her home. Defendant fled with some of the victim’s property, but left
his backpack behind. The victim pursued defendant, caught up with him as he tried to
hide her property in the bushes, and demanded that he return her property. Defendant ran
away. The victim retrieved her property from the bushes, returned home, and called the
police. A search of defendant’s backpack revealed defendant’s photo identification, from
which the victim identified defendant. When located and questioned, defendant denied
burglarizing the victim’s home, claiming someone had stolen his backpack. Later
defendant admitted to the conduct described by the victim.
       Restitution
       The probation report attached the victim’s written request for restitution, which
included relocation expenses of $1,200 (for breaking her lease), explaining that she was a
single mother and the burglary had caused her to be afraid to live in the house alone with
her very young sons, who were also afraid. Defense counsel objected to restitution for
moving expenses and requested a hearing, arguing that relocation expenses such as those
claimed by the victim were specifically required by section 1202.4, subdivision (f)(3)(I)
(section 1202.4(f)(3)(I)) to be verified as necessary by law enforcement. The People
agreed a hearing should be held and the court scheduled a restitution hearing.
       At the hearing, district attorney investigator Ray Antar testified that he
interviewed the victim many months after the burglary. The victim claimed the burglary
had turned her life “upside down,” causing a loss in her sense of security and privacy.

                                               2
She felt “traumatized.” She feared defendant would retaliate against her because she had
cooperated with the police. A few months after and as a result of the burglary, she and
her two sons moved in with her mother. To move, the victim had to break her 18-month
lease with five months remaining. She spent $1,655 in moving expenses which included
$1,200 for early termination of her lease, $330 in storage fees, and $125 to rent a moving
truck.
         Defense counsel argued that the claimed expenses had not been verified by law
enforcement to be necessary for the personal safety of the victim as required by section
1202.4 (f)(3)(I). He further argued that the expenses were not economic losses resulting
from defendant’s conduct such as those contemplated by People v. Mearns (2002)
97 Cal.App.4th 493 (Mearns) where the victim “simply had to move” due to defendant’s
conduct.
         The trial court found that the victim was “traumatized to the point she was in fear
that the defendant would come back to her home.” Further, “as a result of that trauma
she took action to break a lease incurring costs which . . . she has fronted to this point.”
Thus the court classified the moving expenses as “economic loss that [the victim]
suffered due to the intrusion in to her home” and ordered $1,655 in moving expenses,
broken down as described ante, as well as $1,150 for unrecovered stolen property.
                                        DISCUSSION
         Defendant contends the trial court abused its discretion in ordering restitution to
cover the victim’s relocation expenses. Rather than arguing the failure to adhere to the
requirements of section 1202.4(f)(3)(I) as he did in the trial court, on appeal defendant
argues only that the evidence did not support the trial court’s finding that the relocation
expenses arose due to the burglary rather than “other economic hardship.” Attempting to
distinguish Mearns, supra, which concerned a victim’s violent rape in her home,
defendant argues that here the victim was “not too fearful to chase after the defendant at



                                               3
the time of the offense, nor was she too fearful to stay in the apartment for three months
following the offense.”
       Section 1202.4 provides, in relevant part, as follows: “(f) [I]n every case in which
a victim has suffered economic loss as a result of the defendant’s conduct, the court shall
require that the defendant make restitution to the victim or victims in an amount
established by court order, based on the amount of loss claimed by the victim or victims
or any other showing to the court. [¶] . . . [¶] (3) To the extent possible, the restitution
order shall be prepared by the sentencing court, shall identify each victim and each loss to
which it pertains, and shall be of a dollar amount that is sufficient to fully reimburse the
victim or victims for every determined economic loss incurred as the result of the
defendant’s criminal conduct, including, but not limited to, all of the following: [¶] . . .
[¶] (I) Expenses incurred by an adult victim in relocating away from the defendant,
including, but not limited to, deposits for utilities and telephone service, deposits for
rental housing, temporary lodging and food expenses, clothing, and personal items.
Expenses incurred pursuant to this section shall be verified by law enforcement to be
necessary for the personal safety of the victim or by a mental health treatment provider to
be necessary for the emotional well-being of the victim.”
       The court “ ‘must use a rational method that could reasonably be said to make the
victim whole, and may not make an order which is arbitrary or capricious.’ ” (Mearns,
supra, 97 Cal.App.4th at p. 498.) Restitution orders are reviewed for abuse of discretion.
(Ibid.) “ ‘When there is a factual and rational basis for the amount of restitution ordered
by the trial court, no abuse of discretion will be found by the reviewing court.’ ” (Id. at
p. 499.)
       Here, the investigator’s testimony at the hearing provided a factual and rational
basis for the order to pay relocation expenses as well as the amount ordered. As we have
described ante, the testimony of the victim’s continuing fear and trauma sufficed as a
factual basis for the award, and clearly the claim could not be called opportunistic--the

                                              4
victim did not even claim any of the items listed in section 1202.4(f)(3)(I) as examples of
items related to relocation but requiring additional verification to claim. (See People v.
Crisler (2008) 165 Cal.App.4th 1503, 1508-1509 [fact statute defines lost wages
narrowly does not preclude award of lost wages by parents to attend murder trial; claim
was not “ ‘opportunistic’ ”].) Here, the victim claimed only three expenses--the penalty
for leaving her residence five months before the lease was up, a minimal storage fee, and
the one-time transportation of her belongings--and all her claimed expenses were directly
related to her family’s need to leave the crime scene after three months of living there in
escalating fear. This was a rational claim, particularly given the victim’s contact with
and confrontation of defendant during the burglary, and her subsequent cooperation with
law enforcement. (See Mearns, supra, 97 Cal.App.4th at pp. 501-502 [awarding the
$13,575 difference between the sale of old residence and purchase of new residence
where relocation was a reaction to criminal act].) Here, the trial court acted well within
its broad discretion in ordering restitution as claimed by the victim.
                                      DISPOSITION
       The judgment is affirmed.



                                                        DUARTE                , J.



We concur:



      RAYE                  , P. J.



      MURRAY                , J.



                                              5